DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim states in part “ wherein in a case where one lens component is assumed as one single lens or one cemented lens” and also “in a case where a distance from a surface of the extender lens…”.  It is difficult to ascertain what is an option, a hypothetical situation, example, or definition as opposed to an intentional claim limitation based on the emphasized language.  The claim also states “the extender lens consisting of… a first lens group; and a second lens group…the first lens group  is a lens group that has a positive refractive power as a whole and has a shortest focal length among lens groups consisting of one lens component or a plurality of consecutively arranged lens components.  MPEP 2111.03 defines the transitional phrase “consisting of” as one that excludes any element, step, or ingredient not specified in the claim.  This claim has two lens groups, a first lens group with a positive focal length, and a second lens group with a negative focal length per the claim language. It is unclear how the first lens group can have a shortest focal length amongst lens groups when it’s the only lens group with a positive focal length.  The examiner is unsure if this language is intended to imply that the first focal length is shorter than the absolute value of the second focal length, or if applicant intended for there to be more potential groups.  For examination purposes the claim will be treated as a lens component being a single lens or a cemented lens and the first group focal length will be the shortest positive focal length of the lens groups, and also the only.  
Claims 2-18 are rejected for depending on rejected Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyano (US 6,307,683), cited by applicant.  
Regarding Claim 1: As best understood, Miyano (fig 1) teaches an extender lens (4, details shown in fig 4) that changes a focal length of an entire lens system after replacement to a longer focal length side than a focal length of a master lens by replacing a part of the master lens with the extender lens (col 2 lines 60-65), the extender lens consisting of, in order from an object side to an image side: a first lens group (front); and a second lens group having a negative refractive power as a whole (rear, table 3 shows refractive power), wherein in a case where one lens component is assumed as one single lens or one cemented lens, the first lens group is a lens group that has a positive refractive power as a whole and a shortest focal length among lens groups consisting of one lens component or a plurality of consecutively arranged lens components (table 3).  Miyano does not specifically satisfy the conditional expression 0.1 < TLex/f1 <0.36, but it does come close (0.39 based on data in table1 and 3).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Miyano the additional feature of having the TLex/f1 value within the claimed range since this range closely approximates the suggested value taught by Miyano.
Regarding Claim 10: Miyano discloses the invention as described in Claim 1 but does not satisfy the conditional expression 0.15 < TLex/f1 < 0.33.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) Therefore, since this difference in prior art value and the claimed range is so minimal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide in the zoom lens system of Miyano the additional feature of having the TLex/f1 value within the claimed range since this range closely approximates the suggested value taught by Miyano.
Regarding Claim 17: Miyano teaches an optical system comprising a master zoom lens and the extender lens according to Claim 1 (col 1 line 34-35).
Regarding Claim 18: Miyano teaches an imaging apparatus comprising the extender lens according to Claim 1 (col 1 lines 34-41).  

Claims 1-3, 10-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hatada (US 2013/0308041).  
Regarding Claim 1: As best understood, Hatada (fig 6A) teaches an extender lens that changes a focal length of an entire lens system after replacement to a longer focal length side than a focal length of a master lens  (EXT), the extender lens consisting of, in order from an object side to an image side: a first lens group (EXTa, ¶42); and a second lens group having a negative refractive power as a whole (EXTb, ¶42), wherein in a case where one lens component is assumed as one single lens or one cemented lens, the first lens group is a lens group that has a positive refractive power as a whole and a shortest focal length among lens groups consisting of one lens component or a plurality of consecutively arranged lens components (EXTa, ¶42) and satisfies the conditional expression 0.1 < TLex/f1 < 0.36 (0.20, ¶67 table). Hatada does not specifically teach the extender that changes the focal length by replacing a part of the master lens with the extender lens, but rather teaches changing the focal length by adding the extender lens.    A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP 2115. Here, the extender lens has the same structure as the claimed invention it is just used as an addition rather than a replacement. 
Regarding Claim 2: Hatada teaches the invention as described in Claim 1 and further satisfies 0.23 < f2/fex < 0.5 (0.335, ¶67 table). 
Regarding Claim 3: Hatada teaches the invention as described in Claim 1 and further satisfies -1 < f1/fex < -0.25 (-0.88, ¶67 table). 
Regarding Claim 10: Hatada teaches the invention as described in Claim 1 and further satisfies 0.15 < TLex/f1 < 0.33 (0.20, ¶67 table).
Regarding Claim 11: Hatada teaches the invention as described in Claim 2 and further satisfies 0.24 < f2/fex < 0.46 (0.335, ¶67 table). 
Regarding Claim 12: Hatada teaches the invention as described in Claim 3 and further satisfies -1 < f1/fex < -0.35 (-0.88, ¶67 table). 
Regarding Claim 17: Hatada teaches an optical system comprising a master zoom lens and the extender lens according to Claim 1 (¶6).
Regarding Claim 18: Hatada teaches an imaging apparatus comprising the extender lens according to Claim 1 (¶6).  



Allowable Subject Matter
Claims 4-9 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches an extender lens with a positive first lens group and a negative second lens group the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 4 and 7 by failing to satisfy the claimed conditional expressions 0.64 <θgFn + 0.001625 x vn < 0.7 or -0.08 < (Rf-Rr)/(Rf+Rr) < 0.05, or provide values close enough such that an obviousness rejection would be appropriate, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Claims 5-6, 8-9, and 13-16 depend on Claims 4 and 7.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura (JP5137715B2) and Tanaka (US 10,698,187) teach an extender lens consisting of a positive first lens group and a negative second lens group but do not meet the conditional expression.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/31/22